UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
ANDREW J. STANKEVICH, )
)
Plaintiif, )
)
v. )
)
SABINA KAPLAN, ) Civil Action No. 15-827 (RCL)
)
MISSISSIPPI COLLEGE, and )
)
JOSEPH RAGLAND, )
)
Defendants. )
)

MEMORANDUM OPINION

Before the Court are defendant Mississippi College’s Motion [22] to Dismiss plaintiff’s
“corrected” complaint,I defendant Sabina Kaplan’s Motion [36] to Dismiss plaintiff s “corrected”
complaint, plaintiff‘s Motion [38] for Leave to File a Second Amended Complaint, plaintiff’s
Motion [49] for Leave to File a Third Amended Complaint, and defendant Mississippi College’s
Motion [45] for Sanctions. Upon consideration of the motions, oppositions, replies, the entire
recordin this case, and the applicable law, the Court will GRANT defendant Mississippi College’ 5
Motion [22] to Dismiss, GRANT defendant Sabina Kaplan’s Motion [36] to dismiss, DENY both
plaintiff’s Motion [38] for Leave to File a Second Amended Complaint and Motion [49] for Leave
to File aThjrd Amended Complaint, and DENY defendant Mississippi College’s Motion [45] for
Sanctions. The Court will also sua sponte dismiss plaintiffs claim against defendant Joseph

Ragland pursuant to Federal Rule of Civil Procedure 12(b)(6).

1 Plaintiff refers to his ﬁrst amended complaint—the pleading at issue in these motions—as a “corrected”
complaint.

I. BACKGROUND

In the present action, plaintiff Andrew J. Stankevich asserts two claims. The ﬁrst claim is
brought under the Racketeering Inﬂuenced and Corrupt Organizations Act of 1970 (“RICO”)
against defendants Mississippi College (“MC”), Joseph Ragland, and Sabina Kaplan, the
Superintendent of Bedford Hills Correctional Facility (“BHCF”) in New York state. The second
is brought against Mississippi College for breach of contract.2 The claims are rooted in the alleged
harms plaintiff suffered as a student at Mississippi College School of Law (“MC Law”) and in the
defendants’ alleged interference with plaintist relationship with Joyce Powell, an inmate at
BHCF.

Plaintiff enrolled in MC Law in the fall of 2009. Corrected Compl 11 1, ECF No. 15.
Although he graduated in 2014, plaintiff’s time at MC Law was tumultuous. While enrolled at MC
Law, plaintiff issued formal complaints with the ABA and the US. Department of Education, id.
at 11 6, engaged in heated and prolonged disputes with professors, id. at ‘H 7, and posted a
provocative statement on Facebook that MC Law considered threatening.3 Id. at 1] 24.

These conﬂicts were in part ﬁieled by plaintiffs belief that MC Law is a racist and
homophobic institution. Indeed, many of plaintiff’s present allegations were first lodged in formal
complaints he submitted to the ABA concerning MC Law’s allegedly discriminatory policies. Id.
at 1111 6—14. Essentially, plaintiff claims MC Law “provided no warning” of its stance against “on-

campus LGBT student group[s].” Id. at‘ﬁ 2. Plaintiff challenged these and other policies in formal

2 In his “corrected” complaint, plaintiff also brings a claim against under 31 U.S.C. § 3730(h)(1), wh'nh he
has since withdrawn. See Pl. Andrew Stankevich’s Answer to the Def. Mississippi College’s Mot. to
Dismiss l (admitting to 1] 5 of Mississippi College’s Motion to Dismiss, which states “Stankevich failed to
properly allege a claim under 18 U.S.C. § 3730(h), the whistleblower statute, because protection under that
statute is limited to the employment relationship”).

3 Plaintiff stated on his Facebook page: “it would be funny if God smites MC Law and MC undergrad, the
staff and students who deserve such, die a terrible death. Ha ha ha ha.” Corrected Comp]. 1] 24.

2

satisfy this requirement: Congress was concerned in RICO with long—term criminal conduct.”
(quoting H.J. Inc. v. Nw. Bell Tel. C0,, 492 U.S. 229 (1989»).

Regarding Ragland, Stankevich vaguely asserts “[i]t is a highly improbable coincidence
for a former MC Law Professor, who lives within walking distance of MC Law, to have such an
unusual relationship with Bedford Hills Correctional Facility in New York.” Id. As these are the
most speciﬁc allegations plaintiff offers to show the defendants operated as a bona ﬁde RICO
enterprise, the Court ﬁnds “[t]he complaint’s broad and vague assertions simply recite legal
conclusions and regurgitate the RICO elements” without ever linking the defendants together
through “allegations of common control." Doe] v. State ofIsrael,400 F. Supp. 2d 86, 119 (D.D.C.
2005). Because plaintiff has not alleged facts to link defendants together as an enterprise,
plaintist RICO claim is completely without merit; therefore, the Court will dismiss the claim,
rather than transfer it pursuant to § 1406(a).

c. Claim 2: Breach of Contract

Because plaintiffs breach of contract claim against MC is also without merit, the Court
will dismiss, rather than transfer, this claim as well Plaintiff requests that the Court transfer this
case, including his breach of contract claim, to the Southern District of New York pursuant to 28

U.S.C. § 1406(a). Section 1406(a) however permits transfer only to a “district or division in which

[the case] could have been brought.” Defendant notes, “Stankevich has provided no facts that

would independently substantiate personal jurisdiction of MC in the Southern District of New

York. MC has not committed any actions in the State of New York, nor has Stankevich alleged

MC committed any actions in the State of New York.” Reply in Supp. of Def.’s Mot. to Dismiss

Pl.’s Compl. Pursuant to Federal Rules of Civil Procedure Rules 12(b)(2) and 12(b)(6) 2, ECF No.

11

35. The Court agrees. Because plaintiff could not have brought its breach of contract claim in New
York, transfer is improper.

In addition to New York, this Court will not transfer Stankevich’s breach of contract claim
to Mississippi, where MC Law is based, because plaintiff has failed to properly state a claim.
Stankevich argues that after he contracted with MC Law to provide him with a legal education “as

deﬁned by the ABA’s standards for Accredited Law Schools,” MC Law breached that contract by

failing to comply with those standards. Corrected Compl 46. But as defendant points out, MC
Law maintained its good standing with the ABA and remained fully accredited during
Stankevich’s tenure, and importantly, Stankevich graduated from MC Law and received his law
degree. Although Stankevich issued two formal complaints to the ABA, Corrected Compl 1i 5,
neither “resulted in any adverse accreditation consequences” for MC Law. Mem. in Supp. of Def.’s
Mot. to Dismiss Pl.’s Compl. 23, ECF No.23. In light of the conferral of Stankevich’s degree, MC
Law fully maintaining its accreditation, and the ABA cicaring the law school of any wrongdoing,
the Court will dismiss, rather than transfer, plaintiff s breach of contract claim———ﬁnding that it
wholly lacks merit.

B) Defendant Ragland

Although defendant Ragland has not submitted a motion to dismiss,7 the Court will sua
sponte dismiss plaintist claim against him under FRCP 12(b)(6). The Court may dismiss a
complaint sua sponte pursuant to FRCP 12(b)(6) where it is “patently obvious” that the plaintiff

cannot prevail on the facts alleged in the complaint. Baker v. Din, U.S. Parole Comm ’n, 916 F.2d
7 Defendant Ragland has however submitted an answer where he raises “failure to state a claim” as his ﬁrst
defense. Second Answer, Objs., and Afﬁrmative Defenses 1i 1, ECF No.39. Moreover, as stated, defendant

Ragland submitted a ﬁling stating that he “concurs and joins in with Defendant Mississippi College’s
Motion to Dismiss Plaintiff Complaint Pursuant to Fed. R. Civ. P. Rules 12(b)(2) and 12(b)(6). Obj. to Pl’s
Mot. for Leave to File a Third Amended Compl. 1[ 8, ECF No. 50.

12

725, 726-27 (DC. Cir. 1990); see also Tate v. Burke, 131 F.R.D. 363, 365 (D.D.C. 1990)
(dismissing pro se complaint sua sponte where the complaint made clear that there was
“indisputedly no factual and legal basis for the assertedwrong”). Notably, in 2007, this Court faced
a remarkably similar set of facts in Perry v. Discover Bank, 514 F. Supp. 2d 94 (D.D.C. 2007). In
that case, the plaintiff submitted a62—page complaint containing “few factual allegations, instead
consisting primarily of statement of law and case citations. . . . Elsewhere in the complaint,
plaintiffs allege[d] that defendants violated their rights through egregious schemes and torts to
steal the property of the Plaintiffs and engaged in conspiracy to defraud the Plaintiffs of their
rights.” Id. at 95. (quotation marks omitted). The Court dismissed plaintiff s complaint sua sponte8
because plaintiff provided “no factual or legal bases for alleged wrongdoing by defendants.” Id.

Similarly, in this case,the Court finds that plaintiff has failed to allege factual or legal bases
for wrongdoing against defendant Ragland. Plaintiff simply claims defendant Ragland “launch[e d]
an extortion racket through BHCF.” Corrected Compl 11 70. The vast majority of the remainder of
his complaint relates to charges against defendants Kaplan or MC Law and consists primarily of
statutory and case citations. Because plaintiff has failed to allege specific facts to tie defendant
Ragland to any wrongdoing, let alone to a bona ﬁde RICO enterprise, the Court will dismiss
plaintiff’s claim against defendant Ragland sua sponte pursuant to FRCP 12(b)(6).

III. PLAINTIFF’S MOTIONS FOR LEAVE TO FILE AMENDED COMPLAINTS
In addition to granting defendants’ motions to dismiss, the Court will deny plaintiff‘s

motion for leave to submit a second amendment complaint and motion for leave to submit a third

amended complaint. The DC. Circuit has ruled that district courts have discretion “to deny a

3 Although the Court dismissed the complaint without prejudice in this case, in both Baker and Tate, the
DC. Circuit and district court dismissed the complaint with prejudice.

13

motion to amend on grounds of futility where the proposed pleading would not survive a motion

to dismiss.” In re Interbank Funding Corp. Secs. Litig., 629 F.3d 213, 215 (DC. Cir. 2010) (citing
Nat’l Wrestling Coaches Ass ’n v. Dep ’t of Educ. , 336 F.3d 930, 945 (DC. Cir. 2004)).

In this case, neither of plaintiff‘s proposed amended complaints cure the defects identified
in sections II(A)(2)(a)-(b). The proposed complaints continue to fail to allege facts to show the
defendants operated as an enterprise under RICO or that MC Law breached its contract with
Stankevich. With respect to the defendant’s common purpose and organizational structure under
RICO, plaintiff asserts that he “alleges two (2) distinct, but overlapping RICO conspiracies that
both name the same three (3) defendants that should be tried together. If treated as one, the
combined criminal enterprise would have no continuity without the Plaintif .” Proposed Third Am.
Compl 5, ECF No. 49-2. To substantiate his allegation that the defendants collaborated, plaintiff
simply restates his belief that an MC Law attorney was “ghostwriting” various documents ﬁled by
Kaplan, id., and his suspicion that defendant Ragland’s living within walking distance of MC Law
is not a “highly improbable coincidence.” Id. As was the case with plaintiff’s corrected complaint,
these allegations cannot form the basis of a RICO enterprise under 18 U.S.C. § 1962(a) and cannot
survive a motion to dismiss.

In addition to his RICO claim, when stating his breach of contract claim against MC Law,

plaintiff’s proposed second and third amended complaints simply reassert the insufﬁcient
allegations he ﬁrst presented in his “corrected” complaint. Stankevich discusses ways in which

MC Law “condoned ‘Hitler praising’” id. at 1] 40, promoted a culture of racism, id. at 1111 52-56,

and “ordered the Plaintiff to undergo an intentionally unfair psychological evaluation to undermine

the Plaintiff‘s credibility.” Id. at 1] 71. As was the case with Stankevich’s RICO claim, plaintiff’s

proposed complaints introduce no new allegations that would allow his claim for breach of contract

14

to overcome a motion to dismiss under FRCP 12(b)(6). Accordingly, the Court will deny

Stankevich’s two motions for leave to ﬁle amended complaints.
IV. DEFENDANT MISSISSIPPI COLLEGE’S MOTION FOR SANCTIONS

Because today’s dismissal is the ﬁrst time plaintiff has received a formal order and opinion
concerning his RICO and breach of contract claims and because he is proceeding in this matter pro
se, the Court will not impose sanctions under Rule 11 of the Federal Rules of Civil Procedure at
this time. Defendant MC has moved to impose sanctions under Rule 11, specifically seeking
reasonable attomey’s fees to defend this litigation and a pre-ﬁling injunction against Stankevich.
Mot. for Sanctions Pursuant to Fed. R. Civ. Rule 11 1] 6, ECF No. 45. Rule 11 states that “an
attorney or unrepresented party” must perform a reasonable inquiry into the legal viability and
factual accuracy of a pleading or written motion before ﬁling it with the court. Fed. R. Civ. P.
ll(b). The rule authorizes the Court to sanction “an attorney, law ﬁrm, or party” who violates the
rule, see Fed. R. Civ. P. 11(c)(1), and makes clear that “[a] sanction imposed under this rule must
be limited to what sufﬁces to deter repetition of the conduct.” Fed. R. Civ. P. 11(c)(4). Essentially,

Rule 11 permits courts to impose sanctions when a party’s legal contentions are frivolous or

unwarranted, a party’s claims have been presented for an improper purpose such as harassment, or

a party’s factual contentions wholly lack evidentiary support. Fed. R. Civ. P. 11(b)(1)-(3);

Crawford—El v. Britton, 523 U.S. 574, 600 (1998) (“Rule 11 . . . authorizes sanctions for the ﬁling
of papers that are frivolous, lacking in factual support , or presented for any improper purpose,
such as to harass (quotation marks omitted).”); see also Smith v. Scalia, 44 F. Supp. 3d 28, 45
(D.D.C. 2014) (explaining the legal standard).

Under this framework, the Court is permitted to impose monetary sanctions or a pre-ﬁling

injunction—as MC requests—when faced with a frivolous complaint. Monetary sanctions are

15

purely discretionary and “may be imposed whenever a court determines that Rule 11 has been

violated, provided that the sanctioned party has been given anotice and an opportunity to respond.”

Smith, 44 F. Supp. 3d at 45 (citing Fed. R. Civ. P. 11(c)(3); Cobell v. Norton, 211 F.R.D. 7, 10
(D.D.C. 2002)). Importantly, Rule 11 monetary sanctions maybe imposed on pro se litigants. Fed.
R. Civ. P. 11(b) (applying Rule 11’s standards and requirements to “unrepresented parties); Smith,
44 F. Supp. 3d at 45 (“Indeed, Rule 11 monetary sanctions can even be imposed on pro se
litigants”); Kurtz v. US, 779 F. Supp. 2d 50, 51 n.2 (D.D.C. 2011) (“[Rule 11] sanction may be
imposed against pro se plaintiffs”); Hamrick v. Gotlieb, 416 F. Supp. 2d 1, 4 (D.D.C. 2005)
(“[T]he Court certame has the authority to impose Rule 11 sanctions against a pro se plaintiff”).
Although courts are permitted to sanction pro se plaintiffs, such litigants are held to a “more lenient
standard than professional counsel, with [Rule 11’s] application determined on a sliding scale
according to the litigant’s level of sophistication.” Tracy Bateman Farrell & John R Kennel,
Federal Procedure, Lawyers Edition § 62:771 (2015).

In addition to monetary sanctions, there is no question a court may employ injunctive
remedies, such as the ﬁling restrictions defendant MC requests, “to protect the integrity of courts
and the orderly and expeditious administration of justice.” Kaempfer v. Brown, 872 F.2d 496, 496

(DC. Cir. 1989) (quoting Urban v. United Nations, 768 F.2d 1497, 1500 (DC. Cir. 1985)). Such

restrictions, however, “should remain very much the exception to the general rule of free access to

the courts,” and “the use of such measures against” pro se plaintiffs “should be approached with

particular caution.” Smith v. Scalia,44 F. Supp. 3d 28, 46 (D.D.C. 2014) (quoting In rePowell, 851
F.2d 427, 431 (DC. Cir. 1988) (internal quotation marks and citation omitted».

To support its motion to sanction Stankevich as a pro se plaintiff, defendant MC cites two

cases; however, neither is directly on point nor particularly persuasive under the present set of

16

facts. First, defendant points to Scheck v. General Electric Corp, a case where the plaintiff,
somewhat familiarly, submitted a RICO complaint consisting of “25 single-spaced pages of
rambling and incoherent allegations." 1992 WL 13219, at *1 (D.D.C. Jan. 7, 1992). The Court,
however, declined to impose sanctions, emphasizing that “[p]laintiff s frivolous complaint was his
ﬁrst before this Court.” Id. at *4. That same logic applies in the present case and weighs against
imposing sanctions. Indeed, this lawsuit is the ﬁrst Stankevich has brought in Washington DC,
and this memorandum is the first instance in which a court has formally declared his claims against
MC to be frivolous. Next, MC cites to Smith v. Scalia,44 F. Supp. 3d 28 (D.D.C. 2014). Although
the Court in Smith did impose sanctions on the pro se plaintiff in the form of a pre—ﬁling injunction,
it did so only afterplaintiff had ﬁled ten complaints relating to the same alleged harm. The plaintiff
in the present case has initiated nowhere near that number of lawsuits, thus limiting Smith’s
persuasive authority.

After considering MC’s arguments and legal authority, the Court will decline to impose
Rule 11 sanctions on Stankevich because he is a pro se litigant and because up until now, he had
yet to receive a formal declaration that his claims are frivolous. First, although Stankevich holds a
law degree, he is still a pro se litigant and cannot be held to the same standard as a lawyer licensed

to practice in Washington DC. Additionally, “RICO is a complicated statute,” making

Stankevich’s woeful and complete misconstrual of the law’s framework more tolerable. Scheck,

1992 WL 13219, at *4.

Next, as referenced, today’s order and memorandum represent the ﬁrst time Stankevich’s
RICO and breach of contract claims against MC have come to a resolution, a second point that

weighs against imposing of Rule 11 sanctions. Courts around the country have generally refrained

from sanctioning pro se plaintiffs under Rule 11 unless the plaintiff has ﬁled multiple frivolous

17

and overlapping claims. See Russell v. Sanilac Cnty.,No. 14—13134 2015 WL 5626628, at *5 (ED.

Mich. Sept. 24, 2015) (citing Ricketts v.MidwestNat’lBank,874 F.2d 1177, 1882 (7th Cir. 1989));

McCampbell v. KPMG Peat Marwick, 982 F. Supp. 445, 448 (N .D. Tex. 1997) (“[P]ro se parties

should be sanctioned only after successive attempts to press a wholly frivolous claim” (citation
omitted).); Soling v. New York, 804 F. Supp. 532, 538 (S.D.N.Y. 1992) (“[Pro se] [p]laintiff’s
claims are insufﬁcient to justify relief; [however] sanctions are inappropriate unless further
overlapping lawsuits are ﬁled”); Reinert v. O’Brien, 805 F. Supp. 576, 579 (ND. 11]. 1992) (“This
court adheres to the principle that pro se parties shall be sanctioned under Rule 11 only after
successive attempts to press a wholly frivolous claim”). In the present matter, Stankevich has, to
date, ﬁled two lawsuits against MC. Mot. for Sanctions Pursuant to Fed R. Civ. P. Rule 11, Ex. A

(showing a letter describing the Stankevich’s ﬁrst lawsuit against MC). He ﬁled the ﬁrst in New
York and voluntarily withdrew it after conceding the New York courts lacked jurisdiction over the
defendant and before the court was able to issue a ruling on the substance of his claim. The Court
will decline to impose sanctions on Stankevich at this time because although his claims against

MC are thoroughly meritless, no court until now, has issued a ruling to that effect.

In light of facts and circumstances of this case, Stankevich should consider himself

fortunate that the Court has exercised leniency. Make no mistake, the plaintiff 5 claims are

childish, bordering on delusional As a holder of a law degree, Stankevich should know his

ridiculous RICO claim is wholly without merit. Even the most casual and cursory research shows

that when a “plaintiff alleges only a single scheme, a single injury, and few victims it is ‘virtually

impossible for plaintiffs to state a RICO claim’” for failure to meet the pattern of racketeering

requirement. W Assocs. Ltd. P ’ship v. Mrk. Square Assocs. , 235 F.3d 629, 634 (DC. Cir. 2001)

(quoting Edmondson & Gallagher v. Alban Towers Tenants Ass ’11, 48 F.3d 1260, 1265 (DC. Cir.

18

1995); Ellipso, Inc. v. Mann,541 F. Supp. 2d 365, 376 (D.D.C. 2008) (quoting the same language);
see also Dodd v. Inﬁnity Trabel, 90 F. Supp. 2d 115, 117 (D.D.C. 2000) (requiring that a plaintiff
plead facts “identifying the common purpose and organizational and decisionmaking structure of
the alleged enterprise” to successfully state a claim under RICO). Instead, Stankevich cites to
unrelated cases to assert, remarkably, that RICO’s pleading requirements are governed by a “low
standard.” Pl. Andrew Stankevich’s Mem. in Resp. to Deﬁ’s Filings in Opp’n to the Pl.’s Mot. for
Leave to File a Third Am. Compl 1] 10, ECF. No. 53. Like many of his other arguments, there is
absolutely no legal authority to support this position. It is false, and reasonable inquiry would show
it to be false—making Stankevich eligible for Rule 11 sanctions and a clear beneﬁciary of the
Court’s present forbearance. Cf Smith v. Scalia,44 F. Supp. 3d 28, 46 (D.D.C. 2014) (“[T]he fact
that monetary sanctions can apprOpriately be assessed against a pro se party . . . does not
necessarily mean that they should be” (emphasis in original).)

In addition to the substance of his legal arguments, Stankevich has been careless,
uncooperative, and unpredictable as he has attempted to navigate these proceedings. Throughout
this litigation, Stankevich has ignored dispositive motions ﬁled by the defendants and disregarded
fundamental rules of civil procedure—while continuing to erratically and impudently press this

litigation by submitting motions of his own. More speciﬁcally, Stankevich has yet to respond to

defendant Kaplan’s motion to dismiss ﬁled on September 18, 2015 and has not ﬁled a formal

response to defendant MC’s motion for sanctions. Instead, in his reply brief for his motion for

leave to ﬁle a third amended complaint, Stankevich simply calls MC’s request for sanctions

“frivolous,” cites to one case, and repeats his incoherent and conclusory arguments the defendants

somehow operated a RICO enterprise. Pl. Andrew Stankevich’s Mem. in Rep. to the Def.’s Filing

in Opp’n to Pl.’s Mot. for Leave to File a Third Comp]. 112. All the while, Stankevich has continued

19

to submit and pursue his own motions, requesting that the Court grant him leave to amend his

complaint for a second and third time. Essentially, Stankevich ﬁled a lawsuit and then participated
in the proceedings—proceedings which he initiated—completely on his terms, disregarding the
opposing parties’ motions and arguments and treating the rules of civil procedure as though they
did not exist.

This careless and audacious attitude is consistent with Stankevich’s decision to ﬁle this
lawsuit in Washington DC. in the first place. As plaintiff now admits, there is absolutely no way
to argue that this court has personal jurisdiction over any one of the three defendants. But MC still
had to expend time, money, and resources to rebut Stankevich’s laughable argument that this Court
holds personal jurisdiction over MC because the school “probably owns stock in businesses located
in DC.” Corrected Compl 2; see also Mem. in Supp. of Def.’s Mot. to Dismiss Pl.’s Compl.
Pursuant to Federal Rules of Civil Procedure Rules 12(b)(2) and 12(b)(6) 9, ECF No. 23 (rebutting
plaintist argument). In fact, this lawsuit is the second time Stankevich ﬁled acomplaint against
MC and then withdrew it only after MC committed substantial resources to argue that the court

where Stankevich initiated his lawsuit lacked personal jurisdiction over it. See Mot. for Sanctions

Pursuant to Fed. R. Civ. P. Rule 11, Ex. A (showing a letter describing the Stankevich’s ﬁrst

lawsuit, ﬁled in New York, and its jurisdictional deﬁciencies). Although Stankevich’s claims are
baseless, his allegations of a RICO conspiracy are serious, leaving MC no choice but to spend——

for a second time—substantial amounts of time and money to offer a thorough defense.

The Court’s present description of Stankevich’s behavior as careless may be charitable.
One could credibly argue that Stankevich is using the judicial process as a vehicle harass
Mississippi College and settle his long—simmering grudge against the institution. Stankevich’s

present lawsuit against MC—his second one in six months—has been a total waste of the court’s

20

ABA complaints on April 30, 2012 and December 31, 2012. Id. at 1] 5. Adding to his grievances,
Stankevich also alleges that a MC Law professor “falsely portrayed the Plaintiff as a ‘blatant liar,’”
and provided the ABA with false records and fraudulent psychological reports in connection with
subsequent ABA investigations. Id. at {N 5, 7, 15-16.

In addition to the charges embedded in plaintiffs ABA complaints, Stankevich asserts
additional facts to support his theory that MC Law treated him unfairly and subjected him to a
hostile educational environment. Id. atﬂ 5. For example, he alleges the school discouraged students
from verifying his accounts of harassment. Id. at 1] 17. He even goes so far as to claim that an
assistant dean “intimidated” him into not reporting to the Department of Education or law
enforcement anonymous rape threats he received. Id. at1l 10. Further, in his pleadings, Stankevich
emphasizes that the Dean of MC Law “and others staged a hoax in December 2011 to depict the
plaintiff as a danger to the law school.” Id. at1] 22. To perpetrate this hoax, the law school allegedly
ﬁrst arranged for a student to “shout[] praise for Adolf Hitler,” knowing that one of plaintist
family members had survived the Holocaust. Id. at1]23. Next, when Stankevich complained about
this incident to the law school’s professors, the professors told him to “suck it up,” explaining that \
the Klu Klux Klan was once prevalent in Mississippi. Id. at {[1] 23-24. Reacting to the school’s
offensive behavior, plaintiff wrote on Facebook, “it would be funny if God smites MC Law and
MC undergrad, the staff and students who deserve such, die a terrible death. Ha ha ha ha.” Id. atﬂl

24. As stated, Stankevich believes that this series of events—including his own Facebook post—

all took place according to the design of an elaborate “hoax” MC Law concocted and carried out
to marginalize plaintiff and “depict him as a danger to the law school.” Id. at 11 22.
Although MC Law neither expelled nor suspended Stankevich for posting this statement,

plaintiff argues that the school imposed a disproportionate punishment, and at times, used the

time and the defendants’ resources. His conduct is reproachable, and he is now on notice that a
third complaint that alleges the same or similar charges against Mississippi College will incur
sanctions. As someone who holds a law degree, he will be held to a higher standard than other pro

se plaintiffs; moving forward, his wasteful and frivolous lawsuits will not be tolerated.

V. CONCLUSION

For the reasons stated herein, the Court will GRANT defendant Mississippi College’s

Motion [22] to Dismiss, GRANT defendant Sabina Kaplan’s Motion [36] to dismiss, DENY

plaintiff 3 Motion [38] for Leave to File a Second Amended Complaint and Motion [49] for Leave

to File a Third Amended Complaint, and DENY defendant Mississippi College’s Motion [45] for

sanctions. The Court will also sua sponte dismiss plaintist claim against defendant Joseph
Ragland pursuant to Federal Rule of Civil Procedure 12(b)(6).

A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, United States District Judge, on January 14, 2016.

21

incident as an excuse to unfairly target and harass him. Citing security concerns, the university
“permanently barred [plaintiff] from calling, entering the campus, or . . . attending his Spring 2014
graduation ceremony,” id. at 1] 25, and forced him to take ﬁnal exams under watch of security
guards. Id. at 1] 27. Plaintiff also alleges the Dean of MC Law demanded the FBI arrest him and
used an online survey to “elicit prejudicial testimony to justify banning the Plaintiff from campus.”
Id. at 1]1] 27-28. Further, Stankevich asserts the Dean “ordered the Plaintiff to undergo an
intentionally unfair psychological examination to undermine the Plaintiff s credibility.” Id. at1]33.
This allegedly fraudulent examination determined plaintiff may be physically violent, id. at1] 36,
a result which plaintiff claims contradicts two “other [psychological] evaluations [that] found
plaintiff to be peaceful and safe.” Id. at 1] 36.

After making these charges against MC Law, plaintiff attempts to connect the law school’ 5
alleged misdeeds with plaintist failed attempts to represent Joyce Powell, an inmate at New
York’s BHCF, in a habeas corpus petition After Powell’s habeas petition was ﬁled in the Western
District of New York, Stankevich—while still a student at MC Law—allegedly ﬁled a second and
separate motion, captioned Stankevich v. Netburn, requesting “that the court allow [Stankevich] to
litigate Powell’s habeas petition as a non-attomey.” Id. at 1] 40. Plaintiff asserts that Powell “said

she would send letters indicating her support of Netburn” but later withdrew her approval, in a
correspondence plaintiff believes was “ghost—written by MC [Law].” Id. at 1] 44. Further,
Stankevich also claims “BHCF corruptly caused Powell to recant” her support for his Netbum
petition. Id. at 1] 56. Adding to his allegations surrounding the habeas petition, plaintiff claims
BHCF denied him access to visit Powell, id. at 1] 58, obstructed the delivery of his mail and

packages to Powell, id. at 1]1] 59, 72, and otherwise harassed him. Id. at 1] 76.

In addition to his grievances against MC Law and Sabina Kaplan, Stankevich also brings
a RICO claim against Joseph Ragland. Plaintiff paid $1,000 to Joseph Ragland, apracticing lawyer
in Clinton, MS and former professor at MC Law, in connection with plaintiff’s efforts to represent
Powell in her habeas petition. Id. atﬁl 60. Although Ragland returned the $1,000 to avoid discipline
from the state bar, id. atﬂl 62, plaintiff claims that Ragland “launch[ed] an extortion racket through
BHCF.” Id. at1l 70. Moreover, plaintiff alleges that Ragland maintains ties with MC Law, as a
former professor “who lives within walking distance” of the university. PL Andrew Stankevich’s
Answer to the Def. Mississippi College’s Mot. to Dismiss 3, ECF No. 4].

Based on these allegations, plaintiff has brought a RICO claim against all three defendants
and a breach of contract claim against MC Law. Defendants Kaplan and MC have moved to
dismiss these claims for lack of personal jurisdiction under Federal Rule of Civil Procedure
(“FRCP”) 12(b)(2) and for failure to state a claim under FRCP 12(b)(6). Although defendant
Ragland has not submitted a separate motion to dismiss, he echoes the same arguments in his
answer, stating that plaintiff has “fail[ed] to state a claim upon which relief may be granted.”

Second Answer, Objs., and Affirmative Defenses 1] l, ECF N0. 39. Moreover, defendant Ragland

submitted a ﬁling stating that he “concurs and joins in with Defendant MC’s Motion to Dismiss

Plaintiff Complaint Pursuant to Fed. R. Civ. P. Rules 12(b)(2) and 12(b)(6).” Obj. to Pl.’s Mot. for

Leave to File a Third Am. Compl 1l 8, ECF N0. 50.

II. MOTIONS TO DISMISS

The Court does not have personal jurisdiction over defendants Kaplan and MC and will

therefore grant their motions to dismiss under FRCP 12(b)(2). After conceding the jurisdictional

argument in his response to defendant MC’s motion to dismiss,4 plaintiff requested that the Court
transfer this case to the Southern District of New York pursuant to its powers under 28 U.S.C. §
1406(a).5 Finding “substantive problems” with plaintiff’s asserted claims, Naartex Consulting
Corp. v. Watt, 722 F.2d 779, 789 (DC. Cir. 1983), the Court will dismiss this case in its entirety
and decline to transfer it to the Southern District of New York.

Unlike defendants Kaplan and MC, defendant Ragland has not submitted a motion to
dismiss; however, the Court will suasponte dismiss plaintiffs claim against him for failure to state

a claim under FRCP 12(b)(6).

A) Defendants Kaplan and Mississippi College

As discussed, both defendants Kaplan and MC have submitted motions to dismiss for,

among other things, lack of personal jurisdiction. See Def.’s Motion to Dismiss Pl.’s Compl.

Pursuant to Federal Rules of Civil Procures Riles 12(b)(2) and 12(b)(6), ECF No. 22; Notice of

Def. Sabina Kaplan’s Mot. to Dismiss the First Am. Compl., ECF No. 36. Plaintiff has effectively
conceded the point. As discussed, he acknowledges in his response that this Court lacks personal

jurisdiction over MC. Moreover, he never directly responded to defendant Kaplan’s motion to

4 P1. Andrew Stankevich’s Answer to the Def. Mississippi College’s Mot. to Dismiss 1, ECF. No. 41
(admitting to 1] 3 of defendant MC ’5 motion to dismiss, which states “The Plaintiff fails to properly allege
facts that substantiate personal jurisdiction over MC in the District of Columbia”).

5 Under plaintiff’ s theory, the Southern District of New York would hold personal jurisdiction over all three
defendants because in a civil RICO action, once personal jurisdiction is established for one defendant,
jurisdiction is established over all other parties not residing in the district upon a showing that the “‘ends
of justice’ so require.” P1. Andrew Stankevich’s Answer to the Def. Mississippi College’s Mot to Dismiss
2, ECF No. 41 (citing PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 71 (2d. Cir. 1998).
Because defendant Kaplan is a resident of New York, according to plaintist theory, plaintiff is able to
bring a RICO claim against all three defendants in New York.

6

dismiss.6 After conceding the jurisdictional argument, Plaintiff requested that the Court transfer
this case to the Southern District of New York under 28 U.S.C. § 1406(a).
1. Lack of Personal Jurisdiction

This Court lacks personal jurisdiction over defendants Kaplan and MC, neither of whom
is a resident of the District of Columbia, and will therefore grant their motions to dismiss. As the
DC. Circuit has noted, “[t]o establish personal jurisdiction over a non-resident, a court must ﬁrst
examine whether jurisdiction is applicable under the state’s long-arm statute and then determine
whether a ﬁnding of jurisdiction satisﬁes the constitutional requirements of due process.”
Wmmpson Hine, LLP v. Taieb, 734 F.3d 1187, 1189 (DC. Cir. 2013) (citing GTE New Media
Servs., Inc. v. BellSouth Corp, 199 F.3d 1343, 1347 (DC. Cir. 2000)). The District’s long-arm
statute confers jurisdiction over defendants who transact business in DC, contract to supply
services in DC, commit a tort in DC, commit a tort outside of DC. if the defendant regularly
does or solicits business in DC, owns or uses real property in DC, contracts to insure something
in DC, or has a martial or parental relationship in DC. DC. Code § l3-423(a)(1)-(7).

In this case, it is clear that personal jurisdiction is inapplicable under D.C.’s long-arm
statute for defendants Kaplan and MC because neither has ever—for the purposes of this
litigation—set foot in DC, caused harm in DC, or conducted business of any kind that relates to
or affects DC. or its any of its residents. Moreover, as stated, plaintiff has conceded that the Court

lacks personal jurisdiction over defendant MC and has failed to respond to Kaplan’s motion to

6 Defendant MC Law ﬁled its motion to dismiss on August 7, 2015. ECF No. 22. Defendant Kaplan ﬁled
her motion to dismiss on September 18, 2015, ECF No. 36. Since that time, plaintiff ﬁled a responseto
defendant MC Law ’ s motion to dismiss, ECF No. 41, a motion for leave to ﬁle a second amended complaint,
ECF No. 38, a motion for leave to ﬁle a third amended complaint, ECF No. 49, and a reply to support his
motion for leave to ﬁle a third amended complaint, ECF No. 53.

7

dismiss. The Court therefore ﬁnds it lacks personal jurisdiction over defendants Kaplan and MC
and will grant their motions to dismiss pursuant to FRCP 12(b)(2).
2. Transfer of Venue to Southern District of New York

After plaintiff conceded his jurisdictional argument, he requested that this Court transfer
his case to the Southern District of New York under 28 U.S.C. § 1406(a); upon an evaluation of
the substance of plaintiffs claims, the Court will deny his request to transfer.

a. Legal Standard Under 28 U.S.C. § 1406(a)

“A court may transfer a case to another district even though it lacks personal jurisdiction
over the defendants.” Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (DC. Cir. 1983). As
28 U.S.C. § 1406(a) states, “if it be in the interest of justice, [the court may] transfer [a] case to
any district in which it could have been brough .” Although the interest of justice generally requires
transferring such cases instead of dismissing them, see Goldlawr, Inc. v. Heiman, 369 U.S. 463,
466-67 (1962), dismissal may be appropriate where there are obvious substantive problems with
the plaintiffs claims. Buchanan v. Manley, 145 F.3d 386, 389 n.6 (DC. Cir. 1998) (ﬁnding no
abuse of discretion where district court concluded that transfer would not be in the interests of
justice where there were “substantive problems” with the plaintist claims); Naartex, 722 F .2d at

789 (“In light of the substantive problems with its asserted claims, Naartex’s additional objection

that the case should have been transferred to another federal court is likewise without merit. ”);
Laukus v. United States, 691 F. Supp. 2d 119 (D.D.C. 2010) (dismissing, rather than transferring,
a series of claims); see also Gonzalez v. Hasly,651 F.3d 318, 324 (2d Cir. 2011) (stating that courts
should abstain from a transfer when a case is a “sure loser” on the merits); Phillips v. Setter, 173
F.3d 609, 610-11 (7th Cir. 1999) (“[W]hether or not the suit has any possible merit bears

signiﬁcantly on whether the court should transfer or dismiss it.”). The decision whether a transfer

or a dismissal is in the interest of justice rests within the sound discretion of the district court.

Naartex, 722 F.2d at 789.

b. Claim 1: RICO

Because plaintiff fails to allege any facts to suggest the defendants operated as an enterprise
as deﬁned by RICO, the Court will dismiss, rather than transfer plaintiff‘s RICO claim as to
defendants Kaplan and MC. A violation of § 1962(a) of the RICO Act consists of four elements:
“(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” W. Assocs. Ltd.
P ’ship v. Mkt. SquareAssocs.,235 F.3d 629, 633 (DC. Cir. 2000) (citing Sedina, S.P.R.L. v.1mrex
C0,, 473 U.S. 479, 496 (1985)). Focusing on RICO’s second element, an enterprise is “any
individual, partnership, corporation, association, or other legal entity, and any union or group of
individuals associated in fact although not a legal entity.” l8 U.S.C.§ 1961(4). The existence of
an enterprise must be shown through facts that allege “(1) a common purpose among the
participants, (2) organization, and (3) continuity.” United States v. Richardson, 167 F.3d 621, 625
(DC. Cir. 1999). More speciﬁcally, “[i]t is not enough for a group of individuals to commit acts
enumerated by§ 1961(1); plaintiff must assert that those individuals were organized together in
some way, and that there was a structure to the association.” Doe Iv. State of Israel, 400 F. Supp.

2d 86, 119 (D.D.C. 2005) (citing United States v. T urkette,452 U.S. 576, 583 (1981); United States
v. Perholtz, 842 F.2d 343, 363 (DC. Cir. 1988)). Put differently, to successfully state a claim under
RICO, a plaintiff must plead facts “identifying the common purpose and organizational and

decisionmaking structure of the alleged enterprise.” Dodd v, Inﬁnity Trabel, 90 F. Supp. 2d 115,
117 (D.D.C. 2000) (citing United States v. White, 116 F.3d 903, 924 (DC. Cir. 1997)); see also

United States v. Turkette,452 U.S. 576, 583 (1981) (deﬁning “enterprise” for the purposes of

RICO as a “group of persons associated together for a common purpose of engaging in a course
of conduct”).

In the present case, plaintiff has failed to identify the common purpose and shared
organizational structure between defendants MC, Sabina Kaplan, and Joseph Ragland. A brief
summary of the defendants’ circumstances and plaintist allegations illustrates this point. First,
MC Law is alaw school in Clinton, Mississippi, where Stankevich was enrolled from 2009 through
2014. For a variety of reasons, he believes that the law school targeted him for unfair treatment.
Second, Sabina Kaplan is the superintendent of BHCF in New York; Stankevich believes that she
and other BHCF personnel interfered with his attempted representation of Joyce Powers and
otherwise harassed him. Third, Joseph Ragland is a lawyer and practicing lawyer in Clinton,
Mississippi, who plaintiff claims “extorted” $1,000 from him——a sum of money Ragland
ultimately returned. Corrected Compl 1m 62—63.

Neglecting to allege sufﬁcient facts to suggest these defendants operated as an associated
enterprise, Stankevich simply lists grievances he has with each party and then conclusively and
generally invokes the language of RICO. With respect to defendants MC and Kaplan, the most
speciﬁc fact Stankevich alleges to tie the parties together is that a number of Kaplan’s ﬁlings were
“ghostwritten” by MC’s lawyer. Pl. Andrew Stankevich’s Answer to the Def. Mississippi
College’s Mot. to Dismiss 3. This allegation is completely unsupported, and even if true, it would

be insufﬁcient to make the required showing that defendants operated under the same

organizational structure. Moreover, Stankevich’s RICO claim has other, unrelated deﬁciencies,

such as those concerning RICO’s requirements for “continuity” and a “pattern of racketeering

activity.” See, e. g. , United States v. Richardson, 167 F.3d 621, 625—26 (DC. Cir. 1999) (“Predicate

acts extending over a few weeks or months and threatening no future criminal conduct do not

10